Case 16-18563-SMG   Doc   Filed 10/07/19   Page 1 of 5
Case 16-18563-SMG   Doc   Filed 10/07/19   Page 2 of 5
                Case 16-18563-SMG         Doc        Filed 10/07/19     Page 3 of 5
                                                                      BKCY Case No.:0:16-bk-18563-RBR


               CERTIFICATE PURSUANT TO LOCAL RULE 9011-4 (B)(1)

       I certify that I am admitted to the Bar of the United States District Court for the Southern

District of Florida and I am in compliance with the additional qualifications to practice in this

court as set forth in Local Rule 2090-1(A).

                                              By:      /s/ Chase A. Berger
                                                           Chase A. Berger, Esq.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 7, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF.

       I also certify that the foregoing document is being served this day, either via transmission

of Notice of Electronic Filing generated by CM/ECF or by first class U.S. Mail, upon:


        Joint Debtors                               Debtor’s Counsel
        Ubalerico Sanchez                           Raysa I. Rodriguez, Esq.
        884 Pine Ridge Drive                        915 Middle River Drive, Suite 401
        Plantation, FL 33317                        Fort Lauderdale, FL 33304



        Trustee                                     U.S. Trustee
        Robin R Weiner                              Office of the US Trustee
        P.O. Box 559007                             51 S.W. 1st Avenue, Suite 1204
        Fort Lauderdale, FL 33355                   Miami, FL 33130




                                              By:      /s/ Chase A. Berger
                                                           Chase A. Berger, Esq.
                                                                                                                                PAGE 1 OF 2
                                Case 16-18563-SMG                Doc        Filed 10/07/19         Page 4 of 5
                                                                                                      Annual Escrow Account
                                                                                                       Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                 ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                              004     1461028103_ESCROWDISCSTMT_190928

                                                                                        DATE: 09/28/19

                                                   64
              UBALERICO SANCHEZ                                                        PROPERTY ADDRESS
              884 PINE RIDGE DR                                                        884 PINE RIDGE DR
              PLANTATION, FL 33317                                                     PLANTATION, FL 33317



PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 11/01/2019
THROUGH 10/31/2020.
            -------- ANTICIPATED PAYMENTS FROM ESCROW 11/01/2019 TO 10/31/2020 ---------
HOMEOWNERS F/P                                                 $3,357.00
COUNTY TAX                                                     $1,636.57
TOTAL PAYMENTS FROM ESCROW                                     $4,993.57
MONTHLY PAYMENT TO ESCROW                                         $416.13
          ------ ANTICIPATED ESCROW ACTIVITY 11/01/2019 TO 10/31/2020 ---------
                    ANTICIPATED PAYMENTS                                                             ESCROW BALANCE COMPARISON
MONTH         TO ESCROW              FROM ESCROW                  DESCRIPTION                 ANTICIPATED                   REQUIRED

                                                     STARTING BALANCE -->                       $843.69                    $2,496.79
NOV                $416.13                 $1,636.57 COUNTY TAX                                 $376.75-                   $1,276.35
DEC                $416.13                                                                       $39.38                    $1,692.48
JAN                $416.13                                                                      $455.51                    $2,108.61
FEB                $416.13                                                                      $871.64                    $2,524.74
MAR                $416.13                                                                    $1,287.77                    $2,940.87
APR                $416.13                                                                    $1,703.90                    $3,357.00
MAY                $416.13                                                                    $2,120.03                    $3,773.13
JUN                $416.13                 $3,357.00 HOMEOWNERS F/P                      L1->   $820.84-              L2->   $832.26
JUL                $416.13                                                                      $404.71-                   $1,248.39
AUG                $416.13                                                                       $11.42                    $1,664.52
SEP                $416.13                                                                      $427.55                    $2,080.65
OCT                $416.13                                                                      $843.68                    $2,496.78
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS LESS THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SHORTAGE. YOUR ESCROW SHORTAGE IS $1,653.10.
                                               CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                            $531.07
ESCROW PAYMENT                                                                             $416.13
SHORTAGE PYMT                                                                              $137.75
NEW PAYMENT EFFECTIVE 11/01/2019                                                         $1,084.95
YOUR ESCROW CUSHION FOR THIS CYCLE IS $832.26.




                                          ********** Continued on reverse side ************

                                                                                            Escrow Payment Options
                                                                                  I understand that my taxes and/or insurance has increased and that
                                                                                  my escrow account is short $1,653.10. I have enclosed a check for:

                                                                                       Option 1: $1,653.10, the total shortage amount. I understand
Loan Number:                                                                           that if this is received by 11/01/2019 my monthly mortgage
Statement Date:               09/28/19                                                 payment will be $947.20 starting 11/01/2019.
Escrow Shortage:              $1,653.10
                                                                                        Option 2: $_____________ , part of the shortage. I understand
                                                                                        that the rest of the shortage will be divided evenly and added
        Important: Please return this coupon with your check.                           to my mortgage payment each month.
                                                                                        Option 3: You do not need to do anything if you want to
                                                                                        have all of your shortage divided evenly among the next
          BSI FINANCIAL SERVICES                                                        12 months.
          314 S. Franklin Street, 2nd Floor                                       Please make you check payable to: BSI FINANCIAL SERVICES and
          P.O. Box 517                                                            please include your loan number on your check.
          Titusville, PA 16354


Licensed as Servis One, Inc. dba BSI Financial Services. BSI Financial Services NMLS# 38078. Colorado Office Location: 7200 S. Alton Way, Ste.
B180, Centennial, CO 80112 (303) 309-3839. Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (#
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                                                                                                                                  PAGE 2 OF 2
                                                   Case 16-18563-SMG Doc Filed 10/07/19 Page 5 of 5
                                                         ********** Continued from front **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 11/01/2018 AND ENDING 10/31/2019. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 11/01/2018 IS:
   PRIN & INTEREST                                                                                                                           $531.07
   ESCROW PAYMENT                                                                                                                            $347.32
   BORROWER PAYMENT                                                                                                                          $878.39
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                       STARTING BALANCE                                             $0.00                    $4,582.34-
   NOV                 $0.00                       $0.00                                                   $1,636.57 * COUNTY TAX       T->                                         $0.00          A->       $6,218.91-
   DEC                 $0.00                   $1,041.96           *                                                                                                                $0.00                    $5,176.95-
   FEB                 $0.00                     $694.64           *                                                                                                                $0.00                    $4,482.31-
   MAR                 $0.00                     $694.64           *                                                                                                                $0.00                    $3,787.67-
   APR                 $0.00                   $1,041.96           *                                                                                                                $0.00                    $2,745.71-
   JUN                 $0.00                     $347.32           *                                       $3,357.00 * HOMEOWNERS F/P                                               $0.00                    $5,755.39-
   JUL                 $0.00                     $694.64           *                                                                                                                $0.00                    $5,060.75-
   AUG                 $0.00                   $1,041.96           *                                                                                                                $0.00                    $4,018.79-
   SEP                 $0.00
                  __________                     $347.32
                                              __________           *         __________                   __________                                                                $0.00                    $3,671.47-
                           $0.00                $5,904.44                             $0.00                $4,993.57


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $0.00. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $6,218.91-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
   .
  Any shortage in your escrow account is usually caused by one the following items:
   . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
   . A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
   .
  A surplus in your escrow account is usually caused by one the following items:
   .  The insurance/taxes paid during the past year were lower than projected.
   .  A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
